         Case 2:20-cr-00031-APG-DJA Document 37
                                             36 Filed 10/27/20
                                                      10/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_OBrien@fd.org
 6
     Attorney for Steve Hill
 7
 8                              UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00031-APG-DJA
11
                   Plaintiff,                          Stipulation to Continue Reply
12
                                                       Deadline to Government’s Response
             v.
13                                                     (ECF 35) to Motion to Suppress
     STEVE HILL,                                       (ECF 31)
14
                   Defendant.
15                                                     (First Request)
16
17
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Robert O’Brien, Assistant Federal Public Defender, counsel for Steve Hill, that the Reply
21
     deadline to the Government’s Response (ECF 35) to Defendant’s Motion to Suppress (ECF 31)
22
     currently scheduled for Friday, October 23, 2020, be vacated and set to Friday, October 30,
23
     2020.
24
25
26
         Case 2:20-cr-00031-APG-DJA Document 37
                                             36 Filed 10/27/20
                                                      10/23/20 Page 2 of 3




 1           This Stipulation is entered into for the following reasons:
 2           1.       Defense counsel needs additional time to review the response with Mr. Hill and
 3   draft a reply.
 4           2.       The defendant is incarcerated and does not object to the continuance.
 5           3.       The parties agree to the continuance.
 6           4.       The additional time requested herein is not sought for purposes of delay, but
 7   merely to allow counsel for defendant sufficient time within which to be able to effectively
 8   prepare a reply.
 9           5.       Additionally, denial of this request for continuance could result in a miscarriage
10   of justice.
11           This is the first request to continue the reply deadline dates filed herein.
12           DATED this 23rd day of October, 2020.
13    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
14
      By /s/ Robert O’Brien                             By /s/ Kevin D. Schiff
15
      ROBERT O’BRIEN                                    KEVIN D. SCHIFF
16    Assistant Federal Public Defender                 Assistant United States Attorney

17
18
19
20
21
22
23
24
25
26
                                                        2
        Case 2:20-cr-00031-APG-DJA Document 37
                                            36 Filed 10/27/20
                                                     10/23/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00031-APG-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     STEVE HILL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that defense counsel’s reply to the Government’s

11   Response (ECF 35) to Defendant’s Motion to Suppress (ECF 31) currently due on Friday,

12   October 23, 2020, be vacated and continued to Friday, October 30, 2020.
                         27th day of October, 2020.
           DATED this ____
13
14
15                                              UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                   3
